J-S24006-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    MALIK SMITH                                :   No. 1279 EDA 2021

                  Appeal from the Order Entered June 11, 2021
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0000500-2021


BEFORE:      PANELLA, P.J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY PANELLA, P.J.:                          FILED OCTOBER 12, 2022

        The Commonwealth brings this appeal after the trial court granted Malik

Smith’s motion to suppress evidence seized following a motor vehicle stop,

during which a firearm was observed in the back seat of the car. Upon careful

review, we reverse the order and remand for further proceedings.

        In the evening of August 15, 2020, Philadelphia Police Officers Kyle

Smith and Clifford Gilliam stopped the vehicle being driven by Smith. The

officers stopped Smith’s car because it was being operated with excessive tint

on the windows in violation of the Motor Vehicle Code.1




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   75 Pa.C.S.A. § 4524(e).
J-S24006-22


        At the time that Smith pulled over his vehicle, Officer Gilliam used a

loudspeaker to direct Smith to roll down all the windows. During the stop,

Officer Gilliam approached the driver’s side of the vehicle and Officer Smith

approached the passenger side. Smith was the only person in the vehicle.

While Officer Gilliam requested that Smith produce his driver’s license and

vehicle registration, Officer Smith used a flashlight to illuminate the interior of

the vehicle. At that point, Officer Smith observed, through an open passenger

window, a firearm on the rear floorboard of the car. Officer Smith alerted

Officer Gilliam of his observation, and Officer Gilliam immediately placed Smith

in handcuffs. Smith was then removed from his vehicle and placed in the rear

of the police cruiser. After Smith was in the police cruiser, Officer Smith

retrieved the gun from the rear of Smith’s car. Smith was charged with person

not to possess a firearm, firearms not to be carried without a license, carrying

firearms in public in Philadelphia, and sun screening and other materials

prohibited.2

        Smith filed a motion to suppress. The trial court held a hearing on June

8, 2021. On June 11, 2021, the trial court heard additional testimony from

Smith regarding his permission to use the vehicle. Thereafter, the trial court

entered an order granting Smith’s motion to suppress evidence. The




____________________________________________


2   18 Pa.C.S.A. §§ 6105, 6106, 6108, and 75 Pa.C.S.A. § 4524(e), respectively.

                                           -2-
J-S24006-22


Commonwealth filed this timely appeal.3 Both the Commonwealth and the trial

court complied with Pa.R.A.P. 1925.

       In its sole issue, the Commonwealth questions whether the trial court

properly suppressed the firearm. See Commonwealth’s Brief at 8-14. The

Commonwealth contends that the officers were permitted to restrain Smith

and access the gun for their own safety. In addition, the Commonwealth

asserts that the plain view doctrine permits the admission of the firearm. In

its opinion authored pursuant to Pa.R.A.P. 1925(a), the trial court indicated

that it agrees with the Commonwealth and “opines that it erred in granting

Mr. Smith’s suppression motion.” Trial Court Opinion, 10/4/21, at 3. Upon

careful consideration of the pertinent law and factual record, we agree.4

____________________________________________


3 Pursuant to Pa.R.A.P. 311(d), in its notice of appeal, the Commonwealth
certified that the trial court’s suppression order terminates or substantially
handicaps the prosecution.

4In initially granting Smith’s suppression motion, the trial court, to a certain
extent, relied upon Commonwealth v. Hicks, 208 A.3d 916 (Pa. 2019),
wherein our Supreme Court held that, because a firearm may lawfully be
carried and, alone, is not suggestive of criminal activity, police officers may
not infer criminal activity merely from an individual’s possession of a
concealed firearm in public. The Hicks Court further explained that, while the
possession of a firearm “certainly can be” suspicious, it is but one factor to be
considered under the totality of the circumstances presented. Id. at 939-40.
However, Hicks did not involve an otherwise valid stop of the defendant
during which the officers discovered a firearm in plain view. Rather, the Hicks
Court disclaimed any applicability of its decision under those circumstances.

      As the Hicks Court aptly stated: “We stress, however, that our present
analysis is confined to the antecedent justification for a ‘stop,’ and we
accordingly offer no opinion as to whether a police officer who has effectuated
(Footnote Continued Next Page)


                                           -3-
J-S24006-22


       When reviewing an order granting a defendant’s motion to suppress

evidence, “we are bound by that court’s factual findings to the extent that

they are supported by the record, and we consider only the evidence offered

by the defendant, as well as any portion of the Commonwealth’s evidence

which remains uncontradicted, when read in the context of the entire record.”

Commonwealth v. Wallace, 42 A.3d 1040, 1048 (Pa. 2012) (citation

omitted). “Our review of the legal conclusions which have been drawn from

such evidence, however, is de novo, and, consequently, we are not bound by

the legal conclusions of the lower courts.” Id. (citation omitted). Moreover,

our scope of review from a suppression ruling is limited to the evidentiary

record that was created at the suppression hearing. See In re L.J., 79 A.3d

1073, 1087 (Pa. 2013).

       Further, Pa.R.Crim.P. 581 provides that “[t]he Commonwealth shall

have the burden ... of establishing that the challenged evidence was not



____________________________________________


a lawful investigative detention may treat the suspect’s possession of a firearm
as per se authorization to ‘frisk’ the detainee.” Hicks, 208 A.3d 934. The Court
went on to explain, “Accordingly, decisions addressing that separate question,
and the consideration of whether an ‘armed’ individual is automatically
‘dangerous’ for purposes of a Terry frisk, see, e.g., United States v.
Robinson, 846 F.3d 694 (4th Cir. 2017) (en banc), have no relevance to this
appeal.” Id. Therefore, as the trial court aptly concluded in this case: “Hicks
is not applicable because the observation of the firearm did not trigger the
vehicle stop and investigation.” Trial Court Opinion, 10/4/21, at 8.
Interestingly, although Smith presented argumentation to the trial court
claiming that Hicks is pertinent to this case, N.T., 6/8/21, at 5, he has
completely abandoned that contention in his brief to this Court, wherein he
makes no reference to the Hicks decision. See Appellee’s Brief at 5-7.

                                           -4-
J-S24006-22


obtained in violation of the defendant’s rights.” Pa.R.Crim.P. 581(H).

Specifically, the Commonwealth has the burden of “establish[ing] by a

preponderance of the evidence that the evidence was properly obtained.”

Commonwealth v. Galendez, 27 A.3d 1042, 1046 (Pa. Super. 2011)

(citation omitted).

      “The Fourth Amendment to the United States Constitution and Article I,

Section   8   of   the      Pennsylvania   Constitution   protect   individuals   from

unreasonable searches and seizures, thereby ensuring the right of each

individual to be let alone.” Commonwealth v. By, 812 A.2d 1250, 1254 (Pa.

Super. 2002) (citations and quotation marks omitted). “A warrantless search

or seizure is presumptively unreasonable under the Fourth Amendment and

Article I, § 8, subject to a few specifically established, well-delineated

exceptions.” Commonwealth v. McCree, 924 A.2d 621, 627 (Pa. 2007)

(citation omitted). These exceptions include “the consent exception, the plain

view exception, the inventory search exception, the exigent circumstances

exception, the automobile exception, ... the stop and frisk exception, and the

search incident to arrest exception.” Commonwealth v. Simonson, 148

A.3d 792, 797 (Pa. Super. 2016) (citation omitted).

      Regarding       the     automobile    exception,    in   Commonwealth         v.

Alexander, 243 A.3d 177 (Pa. 2020), our Supreme Court reaffirmed that “the

Pennsylvania Constitution requires both a showing of probable cause and

exigent circumstances to justify a warrantless search of an automobile.”


                                           -5-
J-S24006-22


Alexander, 243 A.3d at 181. In reaching this conclusion, the Court expressly

overruled Commonwealth v. Gary, 91 A.3d 102 (Pa. 2014), which had

adopted the federal automobile exception to the warrant requirement that

allowed police to conduct a warrantless vehicle search based solely on

probable cause, with no exigency required beyond the inherent mobility of a

motor vehicle. However, the decision in Alexander does not address the plain

view exception or any alterations to its requirements. Therefore, where the

circumstances permit an application of the plain view exception, we need not

apply Alexander. See Commonwealth v. McMahon, ___ A3d ___, 778

WDA 2021, 2022 PA Super 133, 2022 WL 3148807, at *9 (Pa. Super. filed

August 8, 2022).

      The plain view doctrine allows the admission of evidence seized without

a warrant when: (1) an officer views the object from a lawful vantage point;

(2) it is immediately apparent to him that the object is incriminating; and (3)

the officer has a lawful right of access to the object. See Commonwealth v.

Collins, 950 A.2d 1041, 1045 (Pa. Super. 2008) (en banc) (citing McCree).

      “There can be no reasonable expectation of privacy in an object that is

in plain view.” Commonwealth v. Bumbarger, 231 A.3d 10, 20 (Pa. Super.

2020). “The question [of] whether property in plain view of the police may be

seized … must turn on the legality of the intrusion that enables them to

perceive and physically seize the property in question.” Texas v. Brown, 460

U.S. 730, 737 (1983). As we have long observed, there is no legitimate


                                     -6-
J-S24006-22


expectation of privacy shielding the portion of the interior of an automobile

that may be viewed from outside the vehicle by either an inquisitive passerby

or diligent police officers. See Commonwealth v. Jones, 978 A.2d 1000,

1005 (Pa. Super. 2009) (citing Brown, 460 U.S. at 740). Furthermore, we

are mindful that the Motor Vehicle Code provides the statutory authorization

for a police officer to stop a motor vehicle “[w]henever a police officer ... has

reasonable suspicion that a violation of this title is occurring or has occurred

[so that he may] secure such other information as the officer may reasonably

believe to be necessary to enforce the provisions of this title.” 75 Pa.C.S.A. §

6308(b).

      In determining whether the incriminating nature of an object is
      immediately apparent to the police officer, we look to the totality
      of the circumstances. An officer can never be one hundred percent
      certain that a substance in plain view is incriminating, but his
      belief must be supported by probable cause.

Commonwealth v. Johnson, 921 A.2d 1221, 1223 (Pa. Super. 2007)

(citations, brackets and quotation marks omitted).

      When reviewing whether an object’s criminal nature is “immediately

apparent,” we note that probable cause

      merely requires that the facts available to the officer would
      warrant a man of reasonable caution in the belief, that certain
      items may be contraband or stolen property or useful as evidence
      of a crime; it does not demand any showing that such a belief be
      correct or more likely true than false. A practical, non-technical
      probability that incriminating evidence is involved is all that is
      required.




                                      -7-
J-S24006-22


Commonwealth v. McEnany, 667 A.2d 1143, 1148 (Pa. Super. 1995)

(citations, emphasis, and quotation marks omitted). “[W]here police officers

observe incriminating-looking contraband in plain view in a vehicle from a

lawful vantage-point, the lack of advance notice and opportunity to obtain a

warrant provides the officers with a lawful right of access to seize the object

in question.” Commonwealth v. Brown, 23 A.3d 544, 557 (Pa. Super.

2011).

      Here, the Commonwealth met the first requirement of the plain view

test, because Officer Smith viewed the gun from a lawful vantage point. At

the suppression hearing, Officer Gilliam testified that Mr. Smith’s vehicle stop

occurred while the officers were on routine patrol. See N.T., 6/8/21, at 7-8.

Officer Gilliam stated that the stop of the vehicle was precipitated by the

observation of a motor vehicle code violation, i.e., excessive tint to the

windows. See id. Officer Gilliam indicated that Mr. Smith immediately pulled

over when the patrol car activated its lights and siren. See id. at 8. In

addition, once the vehicle was stopped, Officer Gilliam used a loudspeaker and

directed Mr. Smith to roll down all four windows. See id. at 10-11. Mr. Smith

complied with the officer’s directive. See id. at 11.

      Officer Smith offered similar testimony regarding the police stop.

Essentially, he stated that the vehicle was stopped for a motor vehicle

violation, Mr. Smith properly pulled over when the sirens and lights were

activated, and Mr. Smith followed the directive to roll down the windows. See


                                     -8-
J-S24006-22


id. at 27-28. Officer Smith indicated that, while Officer Gilliam was speaking

with Smith, Officer Smith was standing at the passenger’s side of the car and

observed the gun in the back of the car by shining his flashlight into the

vehicle. See id. at 28, 29. Accordingly, after the officers lawfully stopped

Smith, Officer Smith plainly saw, through an open passenger’s side window,

a firearm on the rear floor of the vehicle. Therefore, Smith lacked a reasonable

expectation of privacy in the firearm left in plain view.

      Under the second requirement of the plain view doctrine, the

incriminating nature of the firearm was immediately apparent to the police.

Officer Smith, who had been a police officer for 10 years, described seeing a

tan and black firearm on the rear floorboard of the car. See N.T., 6/8/21, at

29. Officer Smith indicated that an extended magazine immediately drew his

attention to the gun. See id. at 30. Officer Smith unequivocally testified about

the unique appearance of the gun and magazine stating, “I could recognize

the tan handle of the firearm, but the magazine was very significant as well

to me. You can’t hide it. It’s pretty hard to miss.” Id. at 31. When the trial

court asked Officer Smith about the type of firearm, Officer Smith indicated

that it was a “ghost gun.” See id. Officer Smith explained that ghost guns are

“firearms that are made of homemade parts.” Id. Under the totality of these

circumstances, including the officers’ experience, the incriminating nature of

the gun was immediately apparent.




                                      -9-
J-S24006-22


      Finally, turning to the third prong of the plain view doctrine, we conclude

Officer Smith had a lawful right of access to the interior of Smith’s vehicle.

Under the circumstances described above, Officer Smith’s observation of the

unique and incriminating appearance of the gun in Smith’s car created

probable cause to believe that a crime had been committed, and that evidence

pertaining to the crime was present in Appellant's vehicle. Accordingly,

probable cause arose suddenly and without any advance warning that Smith

or his car would be the target of a police investigation. Therefore, since Officer

Smith lacked advance notice and an opportunity to obtain a warrant before

commencing a search, he had a lawful right of access to the interior of Smith’s

vehicle to recover the evidence. Because all three prongs of the plain view

doctrine were satisfied, the seizure of the gun was constitutionally permissible,

and the trial court erroneously granted Smith’s motion to suppress the

evidence.

      Order reversed. Case remanded for further proceedings. Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/12/2022



                                     - 10 -